DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-22, 33-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al., US 2010/0195974 in view of Paixao, US 2020/0045351.

Regarding claim 19, Zheng discloses a method for quick start of live video streaming, comprising: quick starting for live video streaming (improving problems relating to delay and degradation for streaming, i.e. quicker/better performance and processing for streaming; page 1, paragraph 2, and page 5, paragraph 47, and wherein for live streaming video; page 2, paragraph 23, and page 6, paragraph 53); 
during the execution of instructions (system can execute certain instructions for performing methods; page 6, paragraph 60), retrieving a current time and a quick start configuration time corresponding to the current player (based on a request from a particular client, system can obtain a current request time from client, and can utilize, i.e. obtain and utilize, a time related to playback of a streaming video, i.e. quick start configuration time; page 5, paragraphs 50-51); 
based on the current time and the quick start configuration time, determining at least one of a quick start index position in a target live video stream or a key frame 
based on the at least one of the quick start index position in the target live video stream or the key frame index position in the target live video stream, sending audio data and/or video data in the target live video stream to the current player (system can retrieve particular data packets related to the determined location/position and can send them to the client; page 5, paragraph 51, and wherein the packets contain audio/video data; page 2, paragraph 23, and page 4, paragraph 37, and again for live streaming video; page 2, paragraph 23, and page 6, paragraph 53).  
Zheng does not explicitly disclose recognizing a type of a current player and invoking a policy compatible with the type of the current player.  
In a related art, Paixao does disclose recognizing a type of a current player and invoking a policy compatible with the type of the current player (based on a determined device type, system can determine and select a particular policy; page 3, paragraph 32, and page 5, paragraphs 48 and pages 5-6, paragraph 51).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Zheng and Paixao by allowing control policies to be determined based on various kinds of devices, in order to provide an improved system and method for controlling media streaming 

Regarding claim 20, Zheng in view of Paixao discloses the current time includes a current system time (Zheng; can be based on current system time from the server and/or client; page 5, paragraph 50, and pages 5-6, paragraph 52).

Regarding claim 21, Zheng in view of Paixao discloses calculating a time difference between the current system time and the quick start configuration time and determining a position corresponding to the time difference in the target live video stream to be the quick start index position (Zheng; system can utilize the received client time information, as well as the time information for the streaming video, i.e. quick start configuration time, and determine an offset time, i.e. difference and quick start time/position, and again this is all based on index information; page 5, paragraphs 50-51, and pages 2-3, paragraphs 25-26, and again for live streaming video; page 2, paragraph 23, and page 6, paragraph 53, and again the time can be based on current system time from the server and/or client; page 5, paragraph 50, and pages 5-6, paragraph 52).

Regarding claim 22, Zheng in view of Paixao discloses querying a first key frame in the target live video stream starting from the quick start index position in a direction opposite to a video playing sequence, and determining a position corresponding to the first key frame obtained through querying to be the key frame index position (Zheng; 

Regarding claim 33, Zheng in view of Paixao discloses the current time includes a timestamp for a current video frame in a target live video stream (Zheng; time/timestamp related to a current clock time, i.e. which is associated with a video frame; page 5, paragraphs 50-51).

Regarding claim 34, Zheng in view of Paixao discloses calculating a time difference between the timestamp for the current video frame and the quick start configuration time, and based on the time difference, determining the key frame index position in the target live video stream (Zheng; system can utilize the received timestamp information, as well as the time information for the streaming video, i.e. again quick start configuration time, and determine an offset time, i.e. quick start time/position, and a particular frame position, i.e. key frame, and wherein this is all based on index information; page 5, paragraphs 50-51, and pages 2-3, paragraphs 25-26, and again for live streaming video; page 2, paragraph 23, and page 6, paragraph 53).

35, Zheng in view of Paixao discloses querying a first key frame having the timestamp greater than or equal to the time difference in key frames already buffered in a server, and determining a position corresponding to the queried first key frame in the target live video stream to be the key frame index position (Zheng; mapping by checking index, i.e. querying frame/key frame information, in order to determine a particular frame position, i.e. key frame, wherein this is the closest to the determined offset time/position, i.e. quick start position, and wherein closest is being interpreted as being able to be a time/position equal, before, and/or after the offset time/position; page 5, paragraphs 50-51, and wherein video can be buffered; page 1, paragraph 2, and with storage of video data; page 2, paragraph 23, and Paixao; buffered data; page 3, paragraph 27).

Claim 37, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 19.  The following additional limitations are also disclosed: 
a memory configured to store a computer program and a processor configured to execute the computer program stored in the memory (Zheng; with at least a processor and memory, wherein the memory can contain processor executable instructions for performing operations; pages 6-7, paragraphs 60-61).

Claims 23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al., US 2010/0195974 in view of Paixao, US 2020/0045351 and further in view of Shen et al., US 10,015,224.

Regarding claim 23, Zheng in view of Paixao discloses all the claimed limitations of claim 20, as well as sending video data in the target live video stream starting from the key frame index position to the current player and audio data in the target live video stream (Zheng; system can retrieve particular data packets related to the determined location/position and can send them to the client; page 5, paragraph 51, and wherein the packets contain audio/video data; page 2, paragraph 23, and page 4, paragraph 37, and again for live streaming video; page 2, paragraph 23, and page 6, paragraph 53). 
While Zheng in view of Paixao also discloses the key frame index position and the quick start index position (Zheng; determined offset time, i.e. quick start time/position, and a particular frame position, i.e. key frame, and wherein this is all based on index information; page 5, paragraphs 50-51, and pages 2-3, paragraphs 25-26), Zheng in view of Paixao does not explicitly disclose discarding audio data between one frame position and another frame position.  
In a related art, Shen does disclose discarding audio data between one frame position and another frame position (audio frames are dropped between particular frame positions, i.e. between frames 517 and 521; col. 9, lines 34-42, and Fig. 5).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Zheng, Paixao, and Shen by allowing discarding of certain audio/video frames, in order to provide an improved system and method for dropping frames of content which allows a quantity of buffered/stored frames to be reduced (Shen; col. 2, lines 14-25 and 44-51).

26, Zheng in view of Paixao discloses all the claimed limitations of claim 20, as well as sending audio data in the target live video stream starting from the quick start index position to the current player and video data in the target live video stream (Zheng; system can retrieve particular data packets related to the determined location/position and can send them to the client; page 5, paragraph 51, and wherein the packets contain audio/video data; page 2, paragraph 23, and page 4, paragraph 37, and again for live streaming video; page 2, paragraph 23, and page 6, paragraph 53).  
While Zheng in view of Paixao also discloses  the quick start index position and a subsequent key frame (Zheng; determined offset time, i.e. quick start time/position, and a particular frame position, i.e. key frame, and wherein this is all based on index information, and note that this is the closest to the determined offset time/position, i.e. quick start position, and wherein closest is being interpreted as being able to be a time/position after the offset time/position, i.e. quick start position, which is a subsequent key frame; page 5, paragraphs 50-51, and pages 2-3, paragraphs 25-26), Zheng in view of Paixao does not explicitly disclose discarding video data between one frame position and another frame position.  
In a related art, Shen does disclose discarding video data between one frame position and another frame position (video frames are dropped between particular frame positions, i.e. between frames 505 and 508; col. 7, lines 49-52, and col. 9, lines 34-42, and Fig. 5).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Zheng, Paixao, and Shen by allowing discarding of certain audio/video frames, in order to 

Regarding claim 27, Zheng in view of Paixao and Shen discloses calculating a time difference between the current system time and the quick start configuration time and determining a position corresponding to the time difference in the target live video stream to be the quick start index position (Zheng; system can utilize the received client time information, as well as the time information for the streaming video, i.e. quick start configuration time, and determine an offset time, i.e. difference and quick start time/position, and again this is all based on index information; page 5, paragraphs 50-51, and pages 2-3, paragraphs 25-26, and again for live streaming video; page 2, paragraph 23, and page 6, paragraph 53, and again the time can be based on current system time from the server and/or client; page 5, paragraph 50, and pages 5-6, paragraph 52).

Regarding claim 28, Zheng in view of Paixao and Shen discloses starting from the subsequent key frame, sending the video data in the target live video stream to the current player (Zheng; system can retrieve particular data packets related to the determined location/position and can send them to the client; page 5, paragraph 51, and wherein the packets contain audio/video data; page 2, paragraph 23, and page 4, paragraph 37, and again for live streaming video; page 2, paragraph 23, and page 6, paragraph 53, and note that the position related to a particular frame position, i.e. key frame, and wherein this is all based on index information, and note that this is the .

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al., US 2010/0195974 in view of Paixao, US 2020/0045351 and Shen et al., US 10,015,224 and further in view of Bloch et al. US 2015/0179224.

Regarding claim 24, Zheng in view of Paixao and Shen discloses all the claimed limitations of claim 23, as well as the video data in the target live video stream (Zheng; packets contain audio/video data; page 2, paragraph 23, and page 4, paragraph 37, and again for live streaming video; page 2, paragraph 23, and page 6, paragraph 53), and the key frame index position and the quick start index position (Zheng; determined offset time, i.e. quick start time/position, and a particular frame position, i.e. key frame, and wherein this is all based on index information; page 5, paragraphs 50-51, and pages 2-3, paragraphs 25-26).  
Zheng in view of Paixao and Shen does not explicitly disclose setting timestamps for each of video frames of video data between frame positions to 0.  
In a related art, Bloch does disclose setting timestamps for each of video frames of video data between frame positions to 0 (frames between certain other frame positions can have their timestamps set to zero; page 2, paragraph 27, and Fig. 3B). 


Regarding claim 25, Zheng in view of Paixao, Shen, and Bloch discloses starting from the quick start index position, incrementally numbering the timestamps for each of the video frames in the target live video stream according to a sending sequence of the video frames (Zheng; determined offset time, i.e. quick start time/position, and wherein this is all based on index information; page 5, paragraphs 50-51, and pages 2-3, paragraphs 25-26, and for live streaming video; page 2, paragraph 23, and page 6, paragraph 53, and Bloch; starting from particular position, frame timestamps can be incrementally numbered based on order of sending/playback; pages 2-3, paragraphs 25 and 27); and 
starting from the quick start index position, sending the audio data in the target live video stream to the current player (Zheng; system can retrieve particular data packets related to the determined location/position and can send them to the client; page 5, paragraph 51, and wherein the packets contain audio/video data; page 2, paragraph 23, and page 4, paragraph 37, and again for live streaming video; page 2, paragraph 23, and page 6, paragraph 53).

Claims 29-32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al., US 2010/0195974 in view of Paixao, US 2020/0045351 and further in view of Bloch et al. US 2015/0179224.

Regarding claim 29, Zheng in view of Paixao discloses all the claimed limitations of claim 20, as well as sending audio and video data in the target live video stream starting from the key frame index position to the current player (Zheng; system can retrieve particular data packets related to the determined location/position and can send them to the client; page 5, paragraph 51, and wherein the packets contain audio/video data; page 2, paragraph 23, and page 4, paragraph 37, and again for live streaming video; page 2, paragraph 23, and page 6, paragraph 53).  
While Zheng in view of Paixao also discloses audio frames and video frames in the audio and video data according to a sending sequence of the audio frames and the video frames (Zheng; with packets containing audio/video data/frames; page 2, paragraph 23, and page 4, paragraph 37, and wherein ordered according to processing order; page 4, paragraph 41), Zheng in view of Paixao does not explicitly disclose incrementally numbering frames.  
In a related art, Bloch does disclose incrementally numbering frames (starting from particular position, frame timestamps can be incrementally numbered based on order of sending/playback; pages 2-3, paragraphs 25 and 27).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Zheng, Paixao, and Bloch by allowing frame timing information to be reset to certain values, in 

Regarding claim 30, Zheng in view of Paixao and Bloch discloses calculating a time difference between the current system time and the quick start configuration time and determining a position corresponding to the time difference in the target live video stream to be the quick start index position (Zheng; system can utilize the received client time information, as well as the time information for the streaming video, i.e. quick start configuration time, and determine an offset time, i.e. difference and quick start time/position, and again this is all based on index information; page 5, paragraphs 50-51, and pages 2-3, paragraphs 25-26, and again for live streaming video; page 2, paragraph 23, and page 6, paragraph 53, and again the time can be based on current system time from the server and/or client; page 5, paragraph 50, and pages 5-6, paragraph 52).

Regarding claim 31, Zheng in view of Paixao and Bloch discloses querying a first key frame in the target live video stream starting from the quick start index position in a direction opposite to a video playing sequence, and determining a position corresponding to the first key frame obtained through querying to be the key frame index position (Zheng; mapping by checking index, i.e. querying frame/key frame information, in order to determine a particular frame position, i.e. key frame, wherein this is the closest to the determined offset time/position, i.e. quick start position, and wherein closest is being interpreted as being able to be a time/position before the offset 

Regarding claim 32, Zheng in view of Paixao and Bloch discloses querying a key frame closest to the quick start index position between the quick start index position and a position corresponding to the current system time, and determining a position corresponding to the key frame obtained through querying to be the key frame index position (Zheng; mapping by checking index, i.e. querying frame/key frame information, in order to determine a particular frame position, i.e. key frame, wherein this is the closest to the determined offset time/position, i.e. quick start position, and wherein closest is being interpreted as being able to be a time/position before and/or after the offset time/position, i.e. quick start position, which covers instances between the quick start position and a current time; page 5, paragraphs 50-51).

Claim 36, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424